UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1581


ROSE PAULA EGBE, a/k/a Rose Paula Likap,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 28, 2015               Decided:   January 30, 2015


Before SHEDD and    DUNCAN,     Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATES,
PC, Washington, D.C., for Petitioner.   Joyce R. Branda, Acting
Assistant Attorney General, Michael C. Heyse, Acting Senior
Litigation Counsel, Laura M.L. Maroldy, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rose Paula Egbe, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals       (“Board”)   dismissing   her    appeal    from      the    immigration

judge’s denial of her requests for asylum and withholding of

removal. *      We have thoroughly reviewed the record, including the

transcript of Egbe’s merits hearing and all supporting evidence.

We conclude that the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8

U.S.C.    §    1252(b)(4)(B)    (2012),    and   that      substantial     evidence

supports the Board’s decision.             See INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992).

               Accordingly, we deny the petition for review for the

reasons stated by the Board.           See In re: Egbe (B.I.A. May 16,

2014).        We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented     in    the    materials

before    this    court   and   argument     would   not    aid    the   decisional

process.

                                                                  PETITION DENIED

     *
       Egbe does not challenge the agency’s denial of her request
for   protection    under   the   Convention   Against   Torture.
Additionally, we lack jurisdiction over Egbe’s challenges to the
immigration judge’s adverse credibility determination on the
ground that she failed to exhaust her administrative remedies
before the Board.    See 8 U.S.C. § 1252(d)(1) (2012); Massis v.
Mukasey, 549 F.3d 631, 638-40 (4th Cir. 2008).



                                       2